Case 9:18-cv-80176-BB Document 488-5 Entered on FLSD Docket 05/08/2020 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

IRA KLEIMAN, as personal representative of

the estate of David Kleiman, and W&K INFO
DEFENSE RESEARCH, LLC

plaintiffs,
Vv. Case No. 9:18-cy-80176 (BB/BR)
CRAIG WRIGHT,

defendant.

 

DECLARATION OF KALEB JONES

I, Kaleb Jones, declare as follows:

1, I am a citizen of the United States. I am over the age of 18, and I give this declaration
based on my personal knowledge. No one has offered me any money or any other benefit to give this

_ swom statement.

2. I lived with David Kleiman from approximately the age of six (6) to approximately
the age of fifteen (15), between approximately 2002 and 2010. My mother was Dave’s fiancée.

3. David Kleiman was like a father figure to me. He offered me personal advice and
financial support during my childhood. Because of his influence in my life, I decided to enter into
military service, and I am now pursuing a career in cybersecurity.

4. During the whole time that I lived with him, David Kleiman never mentioned or spoke
to me about Bitcoin, Craig Wright or any business partnership or joint venture between them.

5; My mother never told me that Dave had anything to do with Bitcoin or cryptocurrency.
Case 9:18-cv-80176-BB Document 488-5 Entered on FLSD Docket 05/08/2020 Page 2 of 2

I declare under the penalty of perjury under the laws of the United States that the foregoing is
true and correct.

Executed on December } 4, 2019.

fiannen

. Kaleb Jones
